Title: To Benjamin Franklin from ——— Menier de Saint Yver, 28 November 1783
From: Menier de Saint Yver, ——
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 28. 9bre. 1783./.
          
          Votre Excellence en refusant sa protection au S. Schaffer, qui dans cette occasion est plus malheureux que coupable, ignore qu’en l’abandonnant elle fait le malheur d’une autre famille. La chambre assemblée a reproché a M. Schaffer qu’il n’avoit point été reclamé par vous, Monsieur, l’on a meme argué de là que vous aviés lieu de vous plaindre directement et que nous avions abusé de votre confiance, enfin j’ose le dire votre silence la fait regarder comme un vagabond et a prévalu sur la recommandation de differentes personnes de merite qui s’interessent à moi, notament de M. Delaborde fermier Général du Roy qui me connoissant depuis nombre d’années ainsi que ma famille veut bien prendre à moi le plus grand intéret. Je ne connois M. Schaffer que depuis le mois de Juin dernier et malgré le malheur dans lequel il m’entraine, je lui dois la Justice de dire qu’il est lui même la Victime de deux intrigants nommés Dautun et

Eveline qui l’ont perdu; Le premier est en quelque façon la cause du malheur dans lequel nous nous trouvons plongés. Je peux même assurer votre Excellence, que c’est lui qui a fait inscrire M Schaffer sur l’almanach Royal comme Banquier des Etats unis à son insçu, pour tromper le public sous son nom que l’on a contrefait plusieurs fois.
          J’entre dans ces differents details non pas pour etre le deffenseur de M. Schaffer, puisque j’ai moi même lieu de regretter de le connoitre, mais parceque son malheur entraine necessairement le mien et qu’il seroit intéressant pour moi que votre animosité contre lui cesse, et que si votre Excellence ne se joint a mes protections je suis un homme perdu, et un seul mot de vous Monsieur suffira pour nous tirer du precipice où votre silence nous a plongé. Veuillés donc bien, Monsieur, ne pas me refuser la grace que je vous demande, si vous ne le faites pour M. Schaffer que ce soit au moins pour ma famille. Nous ne sommes pas aussi heureux qu’en Angleterre, où le malheur n’est que personnel; Votre ame bienfaisante sentira tout le prix de ma demande et votre humanité vous portera sans doute a me l’accorder.
          Je suis avec le plus profond respect de Votre Excellence Monsieur Le tres humble et très obeissant serviteur
          
            Menier De Saintyver
          
         
          Notation: Mesnier De Saintyver 28 Nov. 1783.
        